OPINION OF THE COURT
Per Curiam.
Order dated January 28, 1998 affirmed, with $10 costs.
Tenant’s rent overcharge counterclaim, interposéd in October 1995, is not barred under amended CPLR 213-a or amended Rent Stabilization Law of 1969 (Administrative Code of City of NY) § 26-516 (a). Those statutes preclude examination of the rental history of the housing accommodation prior to the four-year period immediately preceding the filing of a complaint or commencement of an action. The instant counterclaim does not seek inquiry into the legality of rent increases prior to the four-year period since it is challenging the amount of rent ($750) set forth in landlord’s July 1992 registration statement (cf., Zafra v Pilkes, 245 AD2d 218; Theoharidou v Newgarden, 176 Misc 2d 97). The rent registration statement in effect four years prior to the interposition of tenant’s claim set forth a legal rent of $267.45. Accordingly, tenant is entitled to recover any overcharges paid within four years of its October 1995 claim.
Freedman, J. P., and Davis, J., concur.